--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
DYNEGY HOLDINGS INC.
 


 


 


SIXTH SUPPLEMENTAL INDENTURE
 
Dated as of December 30, 2009
 


 


 


to the
 


 
INDENTURE
 


 
Originally dated as of September 26, 1996,
 
as amended and restated
 
on March 23, 1998
 
and March 14, 2001
 


 
between
 


 
DYNEGY HOLDINGS INC.
 


 
and
 
WILMINGTON TRUST COMPANY
 
(as successor to
 
JPMorgan Chase Bank, N.A.,
 
successor to Bank One Trust Company,
 
National Association),
 
as the Trustee
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
 
 

Table of Contents
 
Page
 
 
ARTICLE I
 
 
AMENDMENTS
 
SECTION 1.1
Amendment to Section 1.01
2
SECTION 1.2
Amemdment to Section 7.04
2
SECTION 1.3
Amendment to Section 8.01
2
SECTION 1.4
Amendment to Section 10.05
2
SECTION 1.5
Amendment to Section 10.06
2
SECTION 1.6
Conforming Amendments
2
SECTION 1.7
Applicability
2


 
ARTICLE II
 
 
MISCELLANEOUS


SECTION 2.1
Ratification; Conflict
2
SECTION 2.2
Conflict with the Trust Indenture Act
3
SECTION 2.3
Certain Defined Terms
3
SECTION 2.4
Counterparts
3
SECTION 2.5
Governing Law
3
SECTION 2.6
Effect of Headings and Table of Contents
3
SECTION 2.7
Benefits under Sixth Supplemental Indenture, etc.
3
SECTION 2.8
Severability
3
SECTION 2.9
Successors
3





 

 
 
 
 
 

SIXTH SUPPLEMENTAL INDENTURE, dated as of December 30, 2009 (this “Sixth
Supplemental Indenture”), to the indenture dated September 26, 1996, as amended
and restated as of March 23, 1998, as amended and restated as of March 14, 2001
(the “Amended and Restated Indenture”), as supplemented by a first supplemental
indenture dated as of July 25, 2003 (the “First Supplemental Indenture”), as
supplemented by a second supplemental indenture dated as of April 12, 2006 (the
“Second Supplemental Indenture”), as supplemented by a Third Supplemental
Indenture dated as of May 24, 2007 (the “Third Supplemental Indenture”), as
supplemented by a Fourth Supplemental Indenture dated as of May 24, 2007 (the
“Fourth Supplemental Indenture”), and as supplemented by a Fifth Supplemental
Indenture dated as of December 1, 2009 (the “Fifth Supplemental Indenture” and,
together with the Amended and Restated Indenture, the First Supplemental
Indenture, the Second Supplemental Indenture, the Third Supplemental Indenture,
the Fourth Supplemental Indenture, and the Fifth Supplemental Indenture, the
“Original Indenture”) between Dynegy Holdings Inc., a Delaware corporation (the
“Company”), and Wilmington Trust Company (as successor to JP Morgan Chase Bank,
N.A., successor to Bank One Trust Company, National Association, the “Trustee”).
 
RECITALS
 
WHEREAS, there is currently outstanding under the Original Indenture an
aggregate principal amount of $500,000,000 of the Company’s 6.875% Senior Notes
due 2011, CUSIP 26816LAD4 and $500,000,000 of the 8.750% Senior Notes due 2012,
CUSIP 26816LAG7 (collectively, the “Securities” and each a “series” of
Securities);
 
WHEREAS, Section 9.02 of the Original Indenture provides that the Company, when
authorized by Board Resolution, and the Trustee may (subject to certain
exceptions), with the written consent of the holders of a majority in principal
amount of a particular series of Securities Outstanding (the “Requisite
Consents”), amend or supplement the Original Indenture with respect to such
series, for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of the Original Indenture or modifying in any
manner the rights of Holders of Securities of such series;
 
WHEREAS, the Company has received the Requisite Consents to amend the Original
Indenture with respect to each such series of the Securities as set forth herein
(the “Amendments”) and has delivered an Officers’ Certificate to the Trustee so
certifying; and
 
WHEREAS, the Company has been authorized by a resolution of its board of
directors to enter into this Sixth Supplemental Indenture.
 
AGREEMENT
 
NOW, THEREFORE, for and in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 


ARTICLE I
 
AMENDMENTS
 
SECTION 1.1   Amendment to Section 1.01.  The provisions of Section 1.01 of the
Original Indenture are hereby amended by deleting, in their entirety, those
terms, and the respective meanings assigned thereto, that are referred to solely
in the provisions of those sections and subsections of the Original Indenture
(other than Section 1.01) that will be amended by deleting the text of such
section or subsection, as the case may be, in its entirety (and inserting in
lieu thereof the phrase “[intentionally omitted]”), as a result of the execution
of this Sixth Supplemental Indenture.
 
SECTION 1.2   Amendment to Section 7.04.  The provisions of Section 7.04 of the
Original Indenture are hereby amended by deleting the text of such section in
its entirety and inserting in lieu thereof the phrase “[intentionally omitted].”
 
SECTION 1.3   Amendment to Section 8.01.  Subsection (2) of Section 8.01 is
hereby amended by deleting the text of such subsection in its entirety and
inserting in lieu thereof the phrase “[intentionally omitted].”
 
SECTION 1.4   Amendment to Section 10.05.  The provisions of Section 10.05 of
the Original Indenture are hereby amended by deleting the text of such section
in its entirety and inserting in lieu thereof the phrase “[intentionally
omitted].”
 
SECTION 1.5   Amendment to Section 10.06.  The provisions of Section 10.06 of
the Original Indenture are hereby amended by deleting the text of such section
in its entirety and inserting in lieu thereof the phrase “[intentionally
omitted].”
 
SECTION 1.6   Conforming Amendments.  The form of Security and the outstanding
Securities are hereby amended to make any and all changes that correspond to the
amendments to the Original Indenture set forth in Sections 1.1, 1.2, 1.3, 1.4
and 1.5 of this Sixth Supplemental Indenture.
 
SECTION 1.7   Applicability.  The provisions of this Article I shall apply only
to the Securities.
 
ARTICLE II
 
MISCELLANEOUS
 
SECTION 2.1   Ratification; Conflict.  Upon execution and delivery of this Sixth
Supplemental Indenture, the Original Indenture shall be modified and amended in
accordance with this Sixth Supplemental Indenture, and all the terms and
conditions of both shall be read together as though they constitute one
instrument, except that, in case of conflict, the provisions of this Sixth
Supplemental Indenture will control. The Original Indenture, as modified and
amended by this Sixth Supplemental Indenture, is hereby ratified and confirmed
in all respects and shall bind every holder of Securities. In case of conflict
between the terms and conditions contained in the Securities and those contained
in the Original Indenture, as modified and amended by this Sixth Supplemental
Indenture, the provisions of the Original Indenture, as modified and amended by
this Sixth Supplemental Indenture, shall control.


 
 
 
 
 
 
SECTION 2.2   Conflict with the Trust Indenture Act.  If any provision of this
Sixth Supplemental Indenture limits, qualifies or conflicts with any provision
of the Trust Indenture Act of 1939 (the “TIA”) that is required under the TIA to
be part of and govern any provision of this Sixth Supplemental Indenture, the
provision of the TIA shall control. If any provision of this Sixth Supplemental
Indenture modifies or excludes any provision of the TIA that may be so modified
or excluded, the provision of the TIA shall be deemed to apply to the Original
Indenture as so modified or to be excluded by this Sixth Supplemental Indenture.
 
SECTION 2.3   Certain Defined Terms.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Original Indenture.
 
SECTION 2.4   Counterparts.  This Sixth Supplemental Indenture may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same instrument.
 
SECTION 2.5   Governing Law.  THIS SIXTH SUPPLEMENTAL INDENTURE AND THE
SECURITIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
 
SECTION 2.6   Effect of Headings and Table of Contents.  The article and section
headings herein and the table of contents are for convenience only and shall not
affect the construction hereof.
 
SECTION 2.7   Benefits under Sixth Supplemental Indenture, etc..  Nothing in
this Sixth Supplemental Indenture or the Securities, express or implied, shall
give to any Person, other than the parties hereto and thereto and their
successors hereunder and thereunder and the holders of the Securities, any
benefit of any legal or equitable right, remedy or claim under the Original
Indenture, this Sixth Supplemental Indenture or the Securities.
 
SECTION 2.8   Severability.  In case any provision in this Sixth Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
SECTION 2.9   Successors.  All agreements of the Company in this Sixth
Supplemental Indenture shall bind their respective successors. All agreements of
the Trustee in this Sixth Supplemental Indenture shall bind its successors.
 
[Signature Page Follows]
 

 

IN WITNESS WHEREOF, the parties have caused this Sixth Supplemental Indenture to
be duly executed by their respective officers thereunto duly authorized as of
the date first above written.
 


DYNEGY HOLDINGS INC.
 
By:                                                                
Name: ­                                                                
 
Title: 
 


 


 
WILMINGTON TRUST COMPANY, as trustee
 
By:                                                                
Name: ­                                                                
 
Title:                                                                   
 


[Signature Page to Sixth Supplemental Indenture]